Citation Nr: 0402696	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-09 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently evaluated as 30 
percent disabling.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965 and from April 1965 to April 1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO) in which the evaluation for degenerative 
disc disease of the cervical spine was increased from 10 
percent to 20 percent.  The RO also determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a low back disorder.  In an April 2002 
rating decision the evaluation for degenerative disc disease 
of the cervical spine was increased was increased to 30 
percent.  However, as that grant does not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).

In a written statement received in June 2002 the veteran 
indicated that he now lives in Nevada.  

The issue of entitlement to an increased evaluation for 
degenerative disc disease of the cervical spine will be 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  In a March 1995 rating decision the RO denied the 
veteran's petition to reopen a claim of entitlement to 
service connection for a lumbar spine disorder.  The veteran 
was notified in April 1995.  

2.  In June 1995 the veteran submitted a Notice of 
Disagreement.  A Statement Of The Case (SOC) was sent in July 
1995.  

3.  The veteran did not submit a Substantive Appeal to 
perfect his appeal, thus the March 1995 RO decision became 
final.  

4.  Evidence received since the March 1995 RO decision is new 
and bears directly and substantially on the matter of service 
connection for a low back disorder, and is so significant 
that it must be considered in order to fairly decide the 
claim.  


CONCLUSION OF LAW

The March 1995 RO decision is final; new and material 
evidence has been received subsequent to that decision and 
the claim of entitlement to service connection for a low back 
disorder is reopened.  38 U.S.C.A. §§ 5100, 5102, 5103A, 
5107(b), 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1995 rating decision the RO denied the veteran's 
petition to reopen a claim of entitlement to service 
connection for a lumbar spine disorder.  The veteran was 
notified in April 1995.  In June 1995 the veteran submitted a 
Notice of Disagreement.  The SOC was sent in July 1995.  The 
veteran did not submit a Substantive Appeal to perfect an 
appeal.  

After an appellant receives the SOC, the appellant must file 
a formal appeal within 60 days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where a claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final).  By 
regulation, this formal appeal must consist of either a 
properly completed VA Form 9, or correspondence containing 
the necessary information.  38 C.F.R. § 20.202 (2003).  A 
determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. § 20.1103 
(2003).  Thus, the March 1995 RO decision became final.  

However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  38 
U.S.C.A. § 5108 (West 2002).  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).  

Pursuant to the duty to assist under the Veterans Claims 
Assistance Act of 2000 (VCAA), specifically, those portions 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103A (West 2002), the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C. § 5103A(a)(1) (West 2002); see also 
38 C.F.R § 3.159 (2003).  However, nothing in this section 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C. § 5103A(f) (West 
2002).

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 38 C.F.R. § 
3.156(a).  However, the revised regulation applies to any 
claim to reopen received on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (August 29, 2001).  As this claim to reopen 
was received on April 28, 2000, the revised regulation is not 
applicable and the Board may not consider the revised 
regulation.

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence, which was in the file at the time that this 
issue was considered by the RO in March 1995 included the 
veteran's service medical records, VA examination reports 
dated December 1968, March 1972, June 1975, January 1991, and 
April 1993, VA outpatient treatment records dated May 1969 to 
November 1975, private medical records dated February 1990 to 
January 1993 and letters from Dr. Graves dated April 1994 and 
June 1995.  

The Board has reviewed the evidence received into the record 
since the March 1995 RO decision and finds that new and 
material evidence has been received to reopen the claim of 
service connection for a low back disorder.  Specifically, 
private medical records dated July 1998 to January 2003, an 
April 2000 Occupational Medicine Report, VA outpatient 
treatment records dated August 2002 to November 2002, a 
January 2003 medical statement from Dr. Parker and the 
February 2003 Travel Board Hearing Transcript.  VA outpatient 
treatment records dated August 2002 to November 2002 show 
that the veteran was seen for multilevel multifactorial 
spinal canal stenosis, generalized spondylosis, and lumbar 
degenerative disc disease.  The VA physician stated that the 
veteran's lumbar spine condition could possibly be related to 
lumbar injuries in service but he did not have the service 
medical records on which to base a definitive opinion.  Dr. 
Parker wrote that the veteran suffered multiple injuries to 
his low back during his first tour of duty in 1963.  Thus, 
this evidence bears directly and substantially upon the 
specific matter under consideration.  This evidence therefore 
constitutes new and material evidence under 38 C.F.R. § 
3.156(a), and the claim is thus reopened.  However, upon 
further review, the Board finds that additional development 
is required and the claim will be addressed in the remand 
portion of this decision.  




ORDER

New and material evidence has been submitted and the 
veteran's claim of entitlement to service connection for a 
low back disorder is reopened.  To this extent only, the 
appeal is granted.  


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c) (2003).  At the February 2003 Travel Board Hearing 
the veteran testified that he began treatment with Dr. Dixon, 
a private doctor, in 1990.  Those medical records do not 
appear to be in the claims file.  VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from private 
medical care providers.  38 C.F.R. § 3.159(c)(1).  At the 
February 2003 Travel Board Hearing the veteran also stated 
that he was scheduled for both cervical and lumbar spine 
surgery at a VA facility for later in 2003.  In addition, it 
appears that the most recent VA medical records are not 
include the claims folder.  These records should be obtained.  
38 C.F.R. § 3.159(c)(2).  

VA last examined the veteran's cervical spine in April 1993.  
The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the duty to assist includes a thorough and 
contemporaneous medical examination.  See Hicks v. Brown, 8 
Vet. App. 417, 421 (1995); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991); 38 C.F.R. § 4.2.  Accordingly, another 
orthopedic examination to determine the current severity of 
the veteran's service-connected degenerative disc disease of 
the cervical spine should be scheduled.  

Furthermore, the veteran must be advised of recent changes in 
the law before this case is adjudicated by the Board.  
Effective September 26, 2003, VA revised the criteria for 
evaluating disabilities of the spine.  See 68 Fed. Reg. 
51,454 et seq. (Aug. 26, 2003) (to be codified at 38 C.F.R. § 
4.71a).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where the law or regulation changes after a claim has been 
filed but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, absent Congressional intent to the 
contrary.  Prior to the effective date of the new 
regulations, the appellant's claim may only be evaluated 
according to the older version of the rating code.  VAOGCPREC 
3-2000; 65 Fed. Reg. 34,532 (May 30, 2000).  

At the February 2003 Travel Board Hearing the veteran 
testified that during the previous year, he had missed at 
least 15 or 20 days from work due to his service-connected 
degenerative disc disease of the cervical spine.  The RO 
should consider whether the facts in this case warrant 
referral to the Undersecretary for Benefits or to the 
Director, Compensation and Pension Service.  If referral is 
found to be appropriate, preparation for referral to the 
selected VA officer must include all VCAA notice and 
assistance pertinent to developing the issue of entitlement 
to extraschedular rating.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  

Therefore, this case is REMANDED for the following:  

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate the 
claims for an increased evaluation and 
for service connection.  Also notify the 
veteran of what relevant records VA will 
obtain and what records he must obtain.

2.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  

3.  Contact the veteran to obtain the 
medical records from all private 
physicians that treated him for cervical 
and lumbar degenerative disc disease.  
Send the veteran a VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department to Veterans 
Affairs.  Once the veteran returns the 
signed form obtain the medical records 
from the physicians and medical 
facilities identified.  

4.  Make arrangements to obtain the 
veteran's VA medical records from the VA 
facilities in Nellis and Las Vegas, 
Nevada, from November 2002 to the 
present.  If the records the veteran has 
referred to as being at Nellis are 
actually service department records, 
please contact the service department to 
obtain those records.

5.  After the development above has been 
completed, the veteran should be 
scheduled for a VA orthopedic 
examination.  The claims file should be 
made available to the examiner for 
review.  All appropriate tests and 
X-rays should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  

a.  With regard to the lumbar spine the 
orthopedic examiner is specifically 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran currently has a low back 
disorder which was incurred in or 
aggravated by service.  The examiner 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.  The examiner should also 
state whether it is at least as likely as 
not that the veteran has a current low 
back disorder that is proximately due to 
or the result of his service-connected 
cervical spine disability.

b.  With regard to the cervical spine all 
necessary tests and studies to determine 
the severity of the disability should be 
conducted and the results reported in 
detail, including the extent of the 
appellant's range of motion.  The 
examiner also should specify what 
constitutes "normal" range of motion and 
whether the appellant has additional 
functional impairment above and beyond 
the range of motion objectively shown due 
to his pain and painful motion-such as 
during times when his symptoms are most 
prevalent ("flare ups") or with repeated 
use.  It further is requested that the 
examiner determine whether the 
appellant's cervical spine disability 
exhibits weakness (due to instability, 
subluxation, etc.) and whether there is 
premature or excess fatigability, or 
incoordination.  And if feasible, these 
determinations also should be expressed 
in terms of the degree of additional 
range of motion loss.  See 38 C.F.R. §§ 
4.40, 4.45, and 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

7.  Then, after ensuring that all 
requested development has been completed, 
readjudicate the veteran's claims.  This 
adjudication should include consideration 
of whether referral of this matter to the 
Chief Benefits Director or the Director, 
Compensation and Pension Service, for the 
consideration of an extraschedular rating 
for the veteran's cervical spine disorder 
pursuant to 38 C.F.R. § 3.321(b)(1) is 
appropriate.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	HARVEY ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



